Citation Nr: 1147155	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  05-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman Esq. 


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946 and from February 1948 to February 1951.  Additionally, he served from February 1951 to December 1953, but was discharged due to unsuitability for this period of service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In July 2008, the Board remanded this matter to the RO, through the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  After attempting to complete the requested development and continuing to deny the Veteran's TDIU claim, the AMC issued a Supplemental Statement of the Case (SSOC) in August 2009 and then returned this matter to the Board for further appellate consideration.  Thereafter, in September 2009, the Board remanded this matter to the AMC once again and requested that the Veteran be scheduled for another VA examination to evaluate the effects of his service-connected right knee disabilities on his ability to obtain substantially gainful employment.  

In September 2010, the Board denied the Veteran's claim seeking a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the parties' Joint Motion for Remand (Joint Motion).  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2011); 38 C.F.R. § 3.159.  

In the present appeal, the Veteran is service-connected for degenerative arthritis of his right knee (40% based on limitation of extension), limitation of flexion of his right knee associated with the degenerative arthritis of this joint (10%), residuals of arthroscopy with meniscectomy of his right knee (30% based on instability), and a right knee scar (10%).  His current combined rating for these service-connected disabilities is 70%.  See 38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

Pursuant to the July 2008 Board remand, the Veteran was scheduled for a VA orthopedic examination to evaluate the current nature and severity of his service-connected right knee disorders, and in the remand directives, the Board instructed the examiner to discuss the effect of the Veteran's service-connected right knee disabilities on the Veteran's employability.  The Veteran was afforded a VA examination in October 2008, at which time he informed the examiner that he had not worked since he left service.  Based on the Veteran's statements, the examiner noted that the Veteran's service-connected right knee disorders apparently caused unemployment due to pain and unsteadiness.  In an April 2009 addendum, the examiner noted that the Veteran alleged his right knee condition precluded him from obtaining gainful employment due to recurrent pain, swelling, limited standing and ambulation.  

In the September 2009 remand, the Board found that the October 2008 VA examiner merely reiterated the Veteran's contentions and determined that this examination report, in conjunction with the April 2009 addendum, did not adequately discuss the effect of the Veteran's service-connected right knee disorders on his ability to obtain substantially gainful employment.  The Board instructed the RO to schedule the Veteran for another VA examination, and, in the remand instructions, the Board asked that the examiner offer an opinion as to whether the Veteran's service-connected right knee disabilities are in and of themselves so severe as to preclude substantially gainful employment.  

The Veteran was subsequently scheduled for another VA examination in October 2009.  During the examination, the Veteran reported that his right knee condition had worsened and indicated that he was unable to walk.  According to the Veteran, he needed to use a cane, crutches and wheelchair for ambulation purposes due to his right knee condition.  The Veteran complained of deformities, giving way, instability, pain, stiffness, weakness and a locking sensation in his right knee.  He further reported to experience symptoms of inflammation, to include warmth, redness, swelling and tenderness in his right knee, as well as flare-ups of joint disease, which he described as severe and continuous.  The examiner noted that the Veteran's right knee condition prevented him from standing longer than a few minutes, or walking more than a few yards.  Upon physical examination, the examiner observed objective evidence of crepitation, edema, effusion, tenderness, severe medial and lateral instability, weakness, and guarding in the Veteran's right knee.  The Veteran was shown to have right flexion from 40 to 80 degrees, and extension was limited by -40 degrees.  There was objective evidence of pain following repetitive motion and range of motion was limited to 40 to 70 degrees of flexion after repetitive motion.  The examiner did not observe any evidence of joint ankylosis.  

Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with right knee degenerative joint disease and meniscal tear, with arthroscopy and meniscectomy, and noted that the Veteran experienced pain and a buckling sensation as a result of these problems.  According to the examiner, the Veteran's right knee condition has had a severe affect on his ability to bathe, travel and tend to his toileting needs, and completely prevents him from being able to groom and dress himself, drive, shop, exercise, and participate in sports and recreational activities.  In reviewing the Veteran's occupational history, the examiner noted that the Veteran studied up to four years of high school and worked as a public bus driver as well as a liquor store owner for several years.  With respect to how the Veteran's service-connected right knee condition has affected his occupational capabilities, the examiner determined that, while the Veteran's right knee disorders prevent him from working as a bus driver or in a liquor store again, he is capable of performing "a light duty sedentary job on a chair using his upper extremities, with no squatting, bending, or kneeling with his right knee."  As such, the examiner concluded that the Veteran's service-connected right knee disabilities are not in and of themselves so severe as to preclude a substantially gainful employment.  He based his opinion on the rationale that, while the Veteran does have severe chronic pain, swelling, effusion and instability in his right knee, he is capable of working without having to use his right lower extremity at a light duty sedentary job.  

However, as pointed out by the parties to the Joint Motion, VA failed to fulfill its duty to assist in not ensuring that the Veteran underwent an adequate medical examination.  In particular, the parties found that the October 2009 VA examiner's opinion was internally inconsistent.  Specifically, while the examiner determined that the Veteran was in fact employable and limited to a light duty sedentary job, he failed to reconcile this conclusion with his earlier notations regarding the considerable physical limitations caused by the Veteran's service-connected right knee conditions, including his ability to stand for no more than a few minutes, his ability to walk no more than a few yards, and the various effects on his ordinary daily activities.  The parties determined that such findings, as well as the examiner's observation that the Veteran's right knee disability completely prevents him from even being able to groom and dress himself, are in direct conflict with the examiner's ultimate conclusion that the Veteran is in fact capable of performing the duties required at a "light duty sedentary job" without having to use his right lower extremity.  Indeed, the examiner did not provide an explanation as to how, despite such significant limitations, the Veteran would be capable of substantially gainful employment, including a light duty sedentary job.  

Additionally, in a September 2011 brief, the Veteran's attorney highlighted the distinction between sedentary work and light work and pointed out that the both these positions require some level of walking and standing.  According to the Appellant's Brief, the October 2009 examiner was unclear as to whether the Veteran was capable of sedentary work or light work, and the conclusion that he is capable of either "is inconsistent with the examiner's finding that the veteran is unable to stand for more than a few minutes or walk more than a few yards."  See September 2011 Appellant's Brief, p. 11.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the lack of clarity with respect to what type of work the Veteran is capable of performing, as well as the VA examiner's failure to reconcile the inconsistencies between the medical findings and his ultimate conclusion, did render the October 2009 VA examination report inadequate.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Specifically, the Board finds that a remand is necessary to either obtain a clarifying medical opinion from the same October 2009 examiner, or, if he is unavailable, schedule the Veteran for a new examination in connection to his claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be scheduled for an appropriate VA examination with an examiner other than the one who conducted the last VA evaluation in October 2009.  The purpose of the examination to be conducted pursuant to this Remand is to determine the combined or total effect of the Veteran's service-connected right knee disabilities [residuals of right knee arthroscopy with meniscectomy, including degenerative arthritis of the right knee, with instability, limitation of extension, limitation of flexion, and a scar] on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the combined effect of the service-connected right knee disabilities on the Veteran's ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected right knee disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim.  If the issue on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


